DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered. Claims 1, 7, 8 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aguera et al. (US 2008/0025646 A1), hereinafter “Aguera”, and in view of Kiddle et al. (US 2011/0153602 A1), hereinafter “Kiddle”. 

As per claims 1, 7-8, Aguera teaches a display processing apparatus comprising:
“at least one hardware processor configured to: acquire, for each of a plurality pieces of similarity data extracted by similarity search based on query data, a similarity degree value indicating a similarity with the query data” at [0025]-[0032];
(Aguera teaches the step of determining similarity metric (i.e. “similarity degree value”) for a selected image A (i.e, “query data”) and images B and C (i.e. “similarity data”)) 
“determine whether or not each of the plurality of pieces of similarity data includes data of a lower-order layer, the data of the lower-order layer including similarity degree value indicating a similarity of the data of the lower-order layer with the similarity data” at [0030]-[0038] and Figs. 4A-D;
(Aguera teaches the other images B and C are ranked based on their similarity to the selected image A. For example, distance between Image A and Image B is 4 and distance between Image A and C is 7. Based on the ranking, Image C is a lower-order layer of Image B. Aguera also teaches the distance between Image B and Image C is 3 (i.e., “similarity degree value indicating similarity of the data of the lower-order layer with the similarity data”))
“output a display including a region indicating the query data positioned at one end and a plurality of regions indicating respective ones of the plurality pieces of similarity data positioned at respective positions corresponding to the respective similarity degree values of the respective pieces of similarity, on a line extending from one end in a predetermined shape” at [[0033]-[0038] and Figs. 4A-D;
(Aguera teaches presenting the similar images around the selected image in a UI of the user’s client in the ranked order based on similarity metric, wherein the other images that are the most similar to the selected image are presented nearest to the selected image. For example, using the display as shown at Fig. 4A, image A is display at position “0” and image B is displayed at position “1”)
Aguera does not explicitly teach “wherein the hardware processor is further configured to output, on the display, an additional display element identifying at least one piece of similarity data which includes the data of the lower-order layer by overlapping data of an upper-order layer with the data of the lower-order layer” as claimed. However, Kiddle teaches a method for browsing a collection of multimedia assets on soft-copy display including the steps of displaying “an additional display element identifying at least one piece of similarity data which includes the data of the lower-order layer by overlapping data of an upper-order layer with the data of the lower-order layer” at [0072]-[0077] and Figs. 3-5. Thus, it would have been obvious to one of ordinary skill in the art to combine Kiddle with Aguera’s teaching to display the images of lower ranking in an lower-order layer, overlapped by an upper-order layer of high ranking images, so that multiple images can be displayed on the screen while maintain the ranking order of the images.

As per claim 2, Aguera and Kiddle teach the apparatus of claim 1 discussed above. Aguera also teaches: wherein “the at least one processor outputs the display including the plurality of regions indicating the respective ones of the plurality of pieces of similarity data positioned on the line which meanders from the one end at which the region indicating the query data is positioned or on the line which circles around the one end” at Fig. 4C-D.

As per claim 3, Aguera and Kiddle teach the apparatus of claim 1 discussed above. Aguera also teaches: “the processor is further configured to calculate, for each of the plurality of pieces of similarity data, a distance thereto from the one end at which the region indicating the query data is positioned, along the line or on the straight line, based on the acquired plurality of similarity degree values, determine each of the positons of the plurality of regions indicating the respective ones of the plurality of pieces of similarity data, based on the calculated distances” at [0034]-[0038] and Figs. 4A-D.

As per claim 4, Aguera and Kiddle teach the apparatus of claim 1 discussed above. Aguera also teaches: “calculate, for each of the plurality of regions indicating the respective ones of the plurality of pieces of similar data, a size of the regions, based on the acquired plurality of similarity degree of values, and position, in the output display, plurality of regions indicating the respective ones of the plurality of pieces of similarity data according to the respective calculated sizes” at [0034]-[0038] and Figs. 4A-D.

As per claim 6, Aguera and Kiddle teaches the apparatus of claim 1 discussed above. Kiddle also teaches “detect a user operation on the region indicating the piece of similarity data which includes the data of the lower-order layer in the output display, acquire a similarity degree value between the piece of similarity data which includes the data of the lower-order layer in the output display and each of a plurality of pieces of lower-order data in the lower-order layer of the piece of similarity data which includes the data of the lower-order layer in the output display, and in a case where the user operation is detected, output a display including the region indicating the piece of similarity data positioned at one end and a plurality of regions indicating respective ones of the plurality of pieces of lower-order data positioned on a line extending from the one end in a predetermined shape at respective positions corresponding to the respective similarity degree values of the pieces of lower-order data” at [0072]-[0077] and Fig. 3-5. Thus, it would have been obvious to one of ordinary skill in the art to combine Kiddle with Aguera’s teaching in order to “provides an intuitive process for a user to browse a large collection of multimedia assets to identify multimedia assets satisfying an interactive updated interest criterion…, enabling user selectable interaction options to adapt to the preferences of individual user” as suggested by Kiddle at [0021]-[0024].  


Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are moot in view of new ground of rejection.

Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
September 15, 2021